Citation Nr: 0323875	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss.

2.  Entitlement to service connection for a right ear hearing 
loss.

3.  Entitlement to service connection for residuals of glomus 
tumor, formerly classified as cholesteatoma, of the right 
ear.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from November 1981 to 
February 1990. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), located in 
New Orleans, Louisiana, that denied entitlement to service 
connection for a bilateral hearing disorder and for 
cholesteatoma of the right ear.  

In March 2002 the veteran testified before the undersigned at 
a hearing held at the RO.  A transcript of this hearing is 
associated with the claims file. 

In September 2002 the Board requested a medical expert 
opinion as set forth in the VBA Directive 2000-049 dated 
December 13, 2000 and pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  Such opinion was obtained in 
November 2002 and is associated with the claims file. 

The Board has recharacterized the enumerated issues as shown 
above, based on review of the evidence of record.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A left ear hearing loss disorder was not shown in 
service, nor is one currently shown. 

3.  A right ear glomus tumor disability was incurred in 
service.  

4.  A right ear hearing loss was directly caused by a right 
ear glomus tumor disability.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, (2002). 

2.  A glomus tumor of the right ear, status post surgical 
excision, times two, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002). 

3.  A right ear hearing loss is proximately due to or the 
result of a service-connected  glomus tumor of the right ear, 
status post surgical excision, times two.  38 U.S.C.A. § 5107 
( West 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are significant for an instance 
of acoustic trauma when a simulation grenade exploded, 
injuring the veteran's left hand in January 1982.  

Service medical records are also significant for a 
provisional diagnosis of possible cholesteatoma of the 
veteran's right ear in January 1990.  At the time, she was 
noted to be asymptomatic, with normal audiogram findings.  
However, she was noted to have a bulging tympanic membrane 
(TM) and an erythamatous fleshy mass adjacent to the TM in 
the right middle ear.  On further examination there was no 
visible tumor and no middle ear effusion noted and there was 
no special ear nose and throat (ENT) pathology.  Reference 
audiograms from March 1982 and October 1988 reflect decibel 
threshold levels from 5 to 15 in the 500 to 4000 Hertz range.  

In June 1998, the veteran reported to an audiological 
evaluation with complaints of hearing loss in her right ear 
since 1994.  She also complained of hearing her pulse beating 
in her right ear and periodically heard a low pitched 
"squishing" sound in her right ear as well.  She also 
reported exposure to artillery sounds during service.  The 
assessment was mild to moderate conductive hearing loss in 
the right ear and normal hearing in the left ear.  

In August 1998 the veteran underwent right ear tympano-
mastoidectomy surgery for removal of a glomus tumor in the 
middle ear cavity of the right ear.  She was noted to have 
had a four-year history of a right middle ear mass, with 
complaints of pulsile tinnitus and a history of conductive 
hearing loss.  The postoperative diagnosis was glomus 
tympanicum.  On follow up after surgery in October 1998 she 
was noted to have normal hearing in the left ear, but a 
moderate hearing loss in the right ear.  There was no 
improvement in hearing shown in January 1999.  

The report of a March 1999 VA examination reflects a history 
of decreased hearing in the right ear secondary to removal of 
a middle ear tumor in 1998, with continued difficulty hearing 
thereafter.  The tumor was classified as a cholesteatoma 
according to this examination report.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
55
60
LEFT
5
10
5
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

The veteran reported no significant tinnitus.  The opinion of 
the examiner in March 1999 was that the veteran had 
significant conductive component present in the right ear.  
The conductive component was viewed as most likely secondary 
to middle ear surgery for removal of cholesteatoma.  It was 
stated that resolution of the conductive component would 
produce improved air conduction hearing of the right ear.  
The summary was of moderate conductive hearing loss, right 
ear, secondary to middle ear surgery for tumor removal.  This 
examiner indicated that the middle ear condition began after 
discharge from active duty and that her hearing on discharge 
from the military in 1990 was normal bilaterally.  

In July 1999 the veteran reported to ENT with complaints of 
pulsile tinnitus about 4 months post operative.  Audiology 
testing done in August 1999 revealed increased conductive 
hearing loss of the right ear and CT testing revealed some 
thickening of the mastoid.  In October 1999, the veteran was 
admitted to the VA ENT with a diagnosis of recurrent glomus 
tumor.  She underwent surgery the same month to undergo 
resection of the tumor.  In a January 2000 follow up, a mild 
improvement of 15 decibels was seen at the 250-500 Hertz 
level since August 1999.  She was assessed with mild to 
moderate mixed hearing loss of the right ear.

In a March 2000 RO hearing before a hearing officer, the 
veteran testified that she had had hearing loss in her right 
ear ever since 1994.  She indicated that she was first 
diagnosed with a right ear mass in 1990 while in the service.  
She also testified that she was exposed to acoustic trauma 
while in the service.  Regarding the left ear, she testified 
that the hearing in her left ear was normal.  She indicated 
that she had not intended to file service connection for a 
left ear hearing loss.  

In June 2000, a VA claims file review was obtained to 
ascertain the etiology of the veteran's cholesteatoma and 
hearing loss and their relationship to service.  A review of 
the service records was noted to show problems with a mass in 
the ear that was thought to probably be a cholesteatoma at 
the time.  Then the veteran was noted to have a 
paraganglioma, glomus tumor in the middle ear and mastoid 
that required tympanoplasty and mastoidectomy in 1998.  The 
examiner noted that there was no evidence of cholesteatoma.  
Postoperatively, the veteran's hearing was noted to have 
changed, which was consistent for the type of operation the 
veteran underwent.  She was noted to have a mixed hearing 
loss in that ear.  The examiner reiterated that there was no 
history of cholesteatoma that could be found, except that it 
was considered the preoperative problem for the veteran.  

VA treatment records from 2000 through 2002 reflect continued 
right ear complaints post surgery.  She was seen for 
complaints of drainage in the right ear in November 2000 and 
was assessed with otitis externa and possible mastoiditis.  
An MRI done the same month revealed possible tumor recurrence 
versus postoperative granulation tissue.  The MRI also showed 
an impression of postoperative changes of right 
mastoidectomy, with the ossicles appearing somewhat disrupted 
and interval improvement in the right mastoid air cell fluid 
compared to a previous study.  A follow up MRI in July 2001 
continued to yield findings that were unclear as to whether 
there was recurrence of the tumor as opposed to residuals of 
the reconstructive surgery.  

In December 2001 and January 2002 a differential diagnosis of 
rule out recurrent glomus tumor was given.  Again, an MRI 
done in February 2002 was unclear at to the nature of its 
findings.  Among the impressions in the February 2002 MRI was 
new soft tissue present largely filling the surgical defect 
and seeming to envelope a more rounded area of soft tissue.  
While the explanation for this was not clear, the examiner 
speculated that it could be a developing cholesteatoma 
partially enveloping a recurrent glomus tumor.  In March 2002 
the assessment following review of the MRI findings was of 
possible recurrent glomus tumor.  Plans were made to schedule 
surgery.  

Of record is a copy of a medical article obtained from the 
internet in March 2002 discussing the nature and symptoms of 
cholesteatomas of the ear.  

At the March 2002 Travel Board hearing, the veteran's 
representative alleged that the veteran's hearing loss was 
caused by cholesteatoma and forwarded an alternate argument 
that acoustic trauma in the service from the grenade accident 
caused her hearing loss.  The veteran testified that she has 
chronic pain, tinnitus and fullness in her right ear.  She 
indicated that sometimes she got ear infections that required 
drainage and antibiotics.  She testified that she was slated 
for further surgery.  She clarified that her hearing loss was 
limited only to the right ear.

The report of a November 2002 VHA opinion reflects that this 
physician reviewed the veteran's claims file for the purpose 
of commenting on the etiology of the veteran's claimed 
hearing loss, other ear disability and service.  The examiner 
noted that the veteran's audiograms have always revealed the 
left ear to have normal hearing.  Regarding the right ear, 
the examiner reviewed the 1990 service medical record 
describing a bulging, fleshy erythematous mass behind the 
drumhead, and opined that this appeared to be an accurate 
description.  At the time of this examination, the veteran 
was noted to be asymptomatic.  However, as this tumor grew 
she was noted to have developed pulsatile tinnitus, which is 
due to the sound of blood rushing through the head, or in 
this case, the tumor.  She was also noted to develop some 
conductive loss due to the mass effect of the glomus.  

The examiner pointed out that the tumor was large when it was 
surgically removed in 1998.  It involved the entire middle 
ear and the mastoid and obstructed the Eustachian tube.  It 
necessitated the removal of some of the ossicles, leading to 
a conductive hearing loss.  The examiner also noted that 
there was recurrence, as was often the case with these 
tumors.  

The examiner opined that there was no dispute that the 
veteran had a glomus tumor and that there was no dispute that 
after the surgery she had recurrence of the tumor and a 
conductive hearing loss.  The hearing loss was noted to have 
improved somewhat after the second surgery.  

Regarding whether the veteran had a history of cholesteatoma, 
the examiner indicated that this was speculative.  The 
examiner indicated that he checked with the veteran's 
treating otolaryngologist concerning the proposed surgery in 
2002.  A repeat CT scan was noted to not reveal cholesteatoma 
and she was noted to not undergo any further surgery. 

The examiner concluded that the veteran had evidence of a 
glomus tumor in 1990, while in service.  This continued to 
grow to the point that she had to undergo two surgeries, and 
now had a conductive hearing loss as a result of removal of 
the glomus.  The examiner commented that there was no 
evidence of noise induced hearing loss in either ear from her 
military career.  The examiner also noted that there was no 
evidence that the veteran had a modified radical mastoid 
cavity or a radical mastoid cavity necessitating lifelong 
cavity care.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
3.303 (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d) (2002).

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(2002).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Service connection is also warranted where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to show that a disability is proximately due to or 
the result of a service-connected disease or injury, the 
veteran must submit competent medical evidence showing that 
the disabilities are causally related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
2002).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002).  
Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000). 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas, supra.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The CAFC held that this is contrary to 
the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  The RO, through its issuance of its rating decisions, 
the September 1999 statement of the case (SOC), July 2000 and 
May 2001 supplemental statements of the case (SSOC) and 
associated correspondence, has given the veteran notice of 
the information and evidence necessary to substantiate her 
claim.  That is, she was provided with notice of the 
regulations pertaining to the claim at issue, a rationale of 
the denial, and she was notified of her appellate rights.  
She was also notified of the evidence that had been obtained 
and considered.

The RO's April 2001 VCAA letter advised the veteran of the 
newly enacted provisions of the VCAA.  In this letter, the 
provisions and requirements of the VCAA of 2000 were 
discussed and the RO advised her what evidence VA would 
obtain on her behalf and what evidence she should submit or 
aid the RO in obtaining.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran did not respond to this letter.  

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.

The Board notes that records have been associated with the 
claims folder including service medical records and 
postservice VA records.  The RO obtained VA examinations that 
provided nexus opinions concerning the issues on appeal.  

In November 2002 the Board obtained a VHA opinion regarding 
the etiology of the veteran's right ear pathology and hearing 
loss.  

This evidence has not been considered by the RO, but in a 
July 2003 representative statement the appellant waived 
initial RO consideration of this evidence.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West 2002); see 
also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to her claim 
is required to comply with the duty to assist her as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Service Connection for Left Ear Hearing Loss

Regarding this issue, the Board notes that the veteran 
testified at the March 2000 hearing that her left ear hearing 
was normal and that she had only intended to claim 
entitlement to service connection for a right ear hearing 
loss.  She expressed surprise that the RO had adjudicated 
both issues.  She repeated her assertions that the left ear 
did not have a hearing loss disability in her March 2002 
Travel Board hearing.  Although it appears from her testimony 
that she may have wished to withdraw the claim, the record 
does not contain a written withdrawal of this claim as 
required by 38 C.F.R. § 20.204(b) and (c).  Thus, the Board 
shall consider this claim on the merits.    

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any left ear hearing loss or a qualified medical 
opinion stating that a left ear hearing loss has been 
diagnosed and linked to any incident or event of active 
service, or to a service connected disorder.

None of the medical records have ever shown a left ear 
hearing loss disability as defined by the VA criteria shown 
in 38 C.F.R. § 3.385.  In the November 2002 VHA opinion, the 
examiner pointed out that all of the audiograms reviewed 
showed normal hearing in the left ear.  

For these reasons, the Board finds that there is no evidence 
that the veteran currently suffers from, or has ever suffered 
from a left ear hearing loss.  There is no current medical 
diagnosis of a left ear hearing loss.  	

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left ear hearing 
loss.  See Gilbert, supra.

Service Connection for Right Ear-Hearing Loss and Glomus 
Tumor

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The veteran's claim of entitlement to service connection for 
right ear hearing loss and for a glomus tumor (formerly 
classified as cholesteatoma) of the right ear is predicated 
upon the development of the glomus tumor beginning in January 
1990 while still on active duty.  

The more probative evidence in this case weighs in favor of 
the veteran's claim.

As noted above, the veteran had been provisionally diagnosed 
with a cholesteatoma of the right ear in January 1990.  This 
was noted to be a fleshy mass behind the TM in the middle 
ear.  However no symptoms, to include hearing loss of the 
right ear were shown to have become manifest until around 
1994 at the earliest, and it wasn't until 1998 that the 
veteran sought treatment for the right ear pathology.  The 
tumor was surgically excised in August 1998, with repeat 
surgery for recurrence done in October 1999.  

The medical evidence of record reveals that residuals of 
these surgical treatments for the glomus tumor included 
conductive hearing loss.  Findings from a March 1999 
audiological evaluation clearly reflect the veteran to have a 
hearing loss within the VA definition of 38 C.F.R. § 3.385.  
The examiner in a June 2000 claims file review commented that 
a change in hearing was consistent with the type of operation 
the veteran underwent, and noted that the veteran had a mixed 
hearing loss in that ear.  This examiner also remarked that 
there was no evidence of cholesteatoma in the right ear, 
except that it was believed to be the mass shown in service.  
The pathology requiring the subsequent surgeries was noted to 
be a glomus tumor.  

The November 2002 VHA opinion fully clarifies the nature and 
etiology of the veteran's right ear pathology and resultant 
hearing loss.  The examiner stated that the veteran's glomus 
tumor began in the service in 1990.  The examiner's opinion 
suggests that the earlier diagnoses of cholesteatoma were 
more than likely those of glomus tumor.  This tumor was said 
to have remained asymptomatic for a number of years while it 
was growing, and as it grew it began causing symptoms such as 
conductive hearing loss and pulsitile tinnitus.  The examiner 
remarked that the tumor was quite large by the time it was 
removed in 1998.  He verified that the surgery the veteran 
underwent required the removal of ossicles that resulted in 
conductive hearing loss.  He also confirmed that there was a 
recurrence of the tumor with conductive hearing loss that 
required a second surgery, with continued hearing loss.  

This VHA opinion, based not only on claims file review, but 
upon contact with the veteran's treating otolaryngologist, 
clearly states that the veteran's right ear condition of 
glomus tumor, began in service and that this condition and 
the treatment thereof resulted in a right ear hearing loss.  
There is no evidence of record that contradicts this opinion.  

Thus, the Board finds that the probative, competent 
evidentiary record supports a grant of the claim of service 
connection and for a glomus tumor of the right ear, status 
post surgical excision, times two.  The record also supports 
a grant of the claim for entitlement to service connection 
for right ear hearing loss secondary to a glomus tumor of the 
right ear, status post surgical excision, times two.  38 
C.F.R. §§ 3.303, 3.310 (2002).


ORDER

Entitlement to service connection for a left ear hearing loss 
is denied.  

Entitlement to service connection for a glomus tumor of the 
right ear, status post surgical excision, times two is 
granted.

Entitlement to service connection for right ear hearing loss 
secondary to a glomus tumor of the right ear, status post 
surgical excision, times two is granted.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

